— Appeal by the defendant from a judgment of the County Court, Nassau County (Delin, J.), rendered October 16, 1987, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We find no merit to the defendant’s contention that the prosecution failed to prove his guilt beyond a reasonable doubt because the evidence adduced to support his conviction was purely circumstantial. Inside the burglarized premises, the defendant’s fingerprint was found on a jewelry box, the contents of which had been stolen. Although the defendant had been a visitor in the house eight years earlier, the jewelry box had been acquired only about two years prior to the burglary and it had been cleaned on a regular basis. The circumstantial fingerprint evidence was sufficient to lead to a conclusion of guilt beyond a reasonable doubt and the facts proved excluded every other reasonable hypothesis but the defendant’s guilt (see, People v Talley, 110 AD2d 792). In the absence of testimony that the fingerprint was not that of the defendant, or that the print was placed in the residence innocently, the jury was justified in finding that the defendant was guilty (see, People v Mercado, 117 AD2d 627, 628; see also, People v Riddick, 130 AD2d 780).
We have examined the contentions raised by the defendant in his supplemental pro se brief and find them to be unpreserved for appellate review and, in any event, without merit. Lawrence, J. P., Kunzeman, Eiber and Harwood, JJ., concur.